J-S02041-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    RAYNERDO J. JONES                          :
                                               :
                       Appellant               :      No. 1732 EDA 2018

              Appeal from the Judgment of Sentence April 25, 2018
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0003864-2017


BEFORE: GANTMAN, P.J.E., KUNSELMAN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY GANTMAN, P.J.E.:                      FILED FEBRUARY 12, 2019

        Appellant, Raynerdo J. Jones, appeals nunc pro tunc from the judgment

of sentence entered in the Philadelphia County Court of Common Pleas,

following his jury trial convictions for first-degree murder, firearms not to be

carried without a license, carrying firearms on public streets or public property

in Philadelphia, and possessing instruments of crime.1 We affirm.

        In its opinion, the trial court accurately set forth the relevant facts and

procedural history of this case. Therefore, we have no reason to restate them.

        Appellant raises two issues for our review:

           WAS THE JURY’S VERDICT AGAINST THE WEIGHT OF THE
           EVIDENCE IN LIGHT OF THE OBVIOUS CONFLICTS IN
           TESTIMONY OF WITNESSES BETTIE CUFFEE AND GLORIA
           MCCLOUD?

____________________________________________


1   18 Pa.C.S.A. §§ 2502(a); 6106; 6108; 907, respectively.
J-S02041-19


         DID THE [TRIAL] COURT ERR IN FAILING TO SUPPRESS THE
         IN-COURT IDENTIFICATION OF COMMONWEALTH WITNESS
         ISRAE [GILLIARD]?

(Appellant’s Brief at 3).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Barbara A.

McDermott, we conclude Appellant’s issues merit no relief. The trial court

opinion comprehensively discusses and properly disposes of the questions

presented. (See Trial Court Opinion, filed August 8, 2018, at 6-10) (finding:

(1) regardless of any discrepancy in testimony, video recording showed

Appellant wielding firearm at scene of shooting and 911 calls identified

Appellant as shooter based on his distinctive facial tattoos; witness McCloud

observed Appellant on block and heard him argue with witness Cuffee

moments before shooting; witness McCloud did not testify to seeing any other

potential suspects on her block in moments before shooting; both witnesses,

Cuffee and McCloud, testified Decedent was on porch few minutes before he

was shot; Appellant did not raise self-defense claim at trial, so purported

inconsistency   in   testimony   regarding   crossbow   was   immaterial;   jury

determined credibility and returned with guilty verdict; verdict was not against

weight of evidence; (2) witness Gilliard had independent basis for her in-court

identification of Appellant; she engaged in conversation with Appellant to

demand argument be moved elsewhere; she observed Appellant at one point

directly in front of her home; even though single photograph procedure was


                                      -2-
J-S02041-19


ruled unduly suggestive, witness Gilliard’s in-court identification of Appellant

was sound). Accordingly, we affirm on the basis of the trial court’s opinion.

      Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/12/19




                                     -3-